Exhibit 10.9

FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Fourth Amendment”)
is made and entered into this 19th day of February, 2018 by and between ANDREA
ELECTRONICS CORPORATION (the “Company”), a New York corporation, and DOUGLAS J.
ANDREA (the “Executive”).

WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement dated as of August 1, 2014 (the “Agreement”) which provides that the
Agreement would terminate on January 31, 2018, unless extended under its terms;

WHEREAS, the Company desires to continue to employ the Executive as the Chief
Executive Officer of the Company and the Executive wishes to accept such
continued employment under the terms and conditions set forth in the Agreement,
as modified by this Amendment; and

WHEREAS, the parties desire to retroactively extend the term of the Agreement
until July 31, 2018, subject to the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1. Amendment.   1.1. The term of the Agreement is hereby extended for the period
beginning on February 1, 2018 and ending on July 31, 2018.   1.2. The Base
Salary will be $216,000 effective January 8, 2018.   1.3. Section 6(e) and
Section 8(c) are deleted in their entirety if a Change in Control is achieved
with a shareholder liquidity event of or payment less than $5,000,000.   1.4.
Section 6(e), Section 6(e)(ii), Section 6(e)(iii) and Section 8(c) are replaced
to read as follows if a Change in Control is achieved with a shareholder
liquidity event of or payment greater than or equal to $5,000,000.   Section
6(e) Termination Following a Change in Control. If, during the Term of
Employment, the Company shall, for its convenience, terminate the Executive's
employment within the later of the remaining term of the agreement or twelve
(12) months following a Change in Control, then the Company shall provide the
Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be:   Section 6(e) (ii) a sum
equal to twelve (12) months of the Executive's most recent Base Salary plus a
pro-rated portion of the Executive's most recent annual and four quarterly
bonuses paid immediately preceding the Change of Control. Such payments shall be
paid in equal monthly installments during the twelve (12) month period following
the Executive's termination; and   Section 6(e) (iii) continuation for twelve
(12) months of health and medical benefits coverage substantially equivalent to
the coverage maintained by the Company for the Executive prior to his
termination, except to the extent such coverage may be changed in its
application to all Company employees on a nondiscriminatory basis, and shall,
for a period of eighteen (18) months from the expiration of such twelve (12)
months period, provide COBRA continuation coverage, if available, to the
Executive. Notwithstanding the foregoing, such coverage shall cease in the event
that the Executive becomes covered by comparable coverage from another employer.
In no event is the Executive entitled to receive cash consideration in lieu of
the continued coverage provided by this subparagraph 6(e)(iii).   Section 8(c)
If the Executive’s employment is terminated or ended under Section 6(e), the
period of the restrictions under this Section 8(a) and 8(b) shall be twelve (12)
months.


--------------------------------------------------------------------------------




1.5. Section 6 (d) (vi) is replaced to read as follows:

“provided that the Executive executes a separation agreement and general release
in the form annexed as Exhibit A and in accordance with the time frames and
conditions set forth therein, the Company’s obligations to the Executive are
limited to and shall be to the Executive: (1) a severance payment equal to (i)
two (2) months of the Executive's most recent Base Salary plus two (2) months
prorated portion of the Executive's most recent annual and quarterly bonuses,
payable in equal amounts over a period of two (2) months in accordance with the
Company's normal payroll practices as are in effect from time to time; (2)
payment of Q32017 bonus of $12,500 that was not paid and (3) in addition, the
Company shall arrange and pay for continuation of health insurance coverage for
the Executive, and his spouse and dependents for a period of six (6) months from
the Date of Termination and shall, for a period of eighteen (18) months from the
expiration of such six month period, provide COBRA continuation coverage to the
Executive at the cost to the Executive.”

2. Ratification.

Except as modified and amended by this Amendment, the Parties hereto hereby
agree and confirm that the Agreement remains in full force and effect.

3. Counterparts.

This Amendment may be executed in counterparts, each of which shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the undersigned have executed this Fourth Amendment as of
February 19, 2018

    ANDREA ELECTRONICS CORPORATION   By:  /s/ Gary A. Jones Gary A. Jones
Director   By: /s/ Louis Libin Louis Libin Director   By: /s/ Joseph J.
Migliozzi Joseph J. Migliozzi Director   By: /s/ Jonathan D. Spaet Jonathan D.
Spaet Director     EXECUTIVE   /s/ Douglas J. Andrea Douglas J. Andrea


--------------------------------------------------------------------------------